(--. r ,. - nr, 7 7
             [,
    , _ „. .,.'d ii L                                                                              08/12/2021


                  IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0465


                                                  DA 20-0465
                                                                                   ,
                                                                                         .

    SIEBEN RANCH COMPANY,
                                                                                 An 1 2 2211
                                                                               BOVVt,,r1 Greenwood
                        Plaintiff and Appellee,                              Clerk of Suprema Court
                                                                                State of Montana

             v.
                                                                          ORDER
    RANDALL G. ADAMS,a/Wa/ RANDY ADAMS,
    a/k/a/ RAY ADAMS; and LEE McDONALD,

                        Defendants and Appellants.



            Appellants Randall G. Adams and Lee McDonald have filed a joint motion for extension
   to file a petition for rehearing of the Court's Amended Opinion filed August 3, 2021. Appellee
   Sieben Ranch Company opposes the motion.
            IT IS HEREBY ORDERED that Appellants are granted an extension oftime to and
   including August 20, 2021, within which to file their petition for rehearing.
            No further extensions will be granted.
            DATED this \2411day of August, 2021.
                                                         For the Court,




                                                                      Chief Justice